                               MA R GA RET M.                       s HALL~-~~~
                                                                              ; ncSDNY
                                            &   Asso c 1ATES                LL c      rf ~CU1·1ENT
                                                                        '             ;:- EI.ECfRONJCALLY FILED
                                                                                      V DOC.~• It·. ~ -~ --:--+~ ,...,..- -
                                                                                      ~\ .
                                                                                      ~ ·- n "''fE"1·, .. ~ r.:o
OF' COUNSEL:
.J AMES M.   B RANDEN
.JAMES S HA LL EY
                                                                                            --..
                                                                                      !i/ ~1, ' -. J..t_...G
                                                                                       ""' · ·. -.~.
                                                                                                               ;


                                                                            December 2, 2019

   VIAECF
   The Honorable Sidney H. Stein
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007                                                                                      -RSEO
                                                                  Re:       U.S. v. Jose Verra Velez
                                                                            19 CR 570 (SHS)

   Dear Judge Stein:

            I am the attorney for the defendant, Jose Verra Velez, in the above referenced matter. The
    purpose of this letter is to respectfully request an adjournment of the conference currently
    scheduled for Wednesday, December 4, 2019. Unfortunately, one of the attorneys for a co-
  . defendant, suffered the deaths of both her parents in the past few weeks. Additionally, counsels
    for the defendants are still reviewing discovery and have not received translations for texts and
    interviews conducted in Spanish. The Government and counsel for the co-defendants consent to
    this request. Counsel spoke with the Court's deputy, and the Court and counsels for the defendants]
    are available January 8, 2020, at 3:00 p.m. Accordingly, it is respectfull re ueste      the
    adjournthec~                    ary! ~                    ~-,oa
                                                                ~-7/4,,,..,,,.,,~ 4/4./t,         (l/1
      ~;,-                            ~         w;           ' 11,Mi,~~t,;~
               The Court' s time and attention to this matter is g'reatly appreciated.
Time is excluded from calculation under the
Speedy Trial Act from today until January 8, 2020. Respectfully submitted,
The Court finds that the ends of justice served by thi
continuance outweigh the best interests of the public        Isl
and the defendants in a speedy trial pursuant to
18 U .S.C. § 3161(h)(7)(A).                            Margaret M. Shalley

   cc:       AUSA Kyle Wirshba
             AUSA Nicholas Chiuchiolo
             via email

                    225 BROADWAY        •       SUITE 71 5    •    NEW Y O RK, NY       •    1 0007
                              (21 2) 571 -2670          •    1 FAX (21 2) 566-B 1 65
                                          MARGARETSHALLEY@A • L . COM
